Citation Nr: 0101213	
Decision Date: 01/17/01    Archive Date: 01/24/01	

DOCKET NO.  99-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 23, 1996, for 
service connection for advanced IgA nephropathy with 
malignant hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from May 1990 to November 1992 
and had approximately 3 years and 7 months of active service 
prior thereto.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that granted service connection 
for advanced IgA nephropathy with malignant hypertension 
effective May 23, 1996.


FINDINGS OF FACT

1.  The veteran was discharged from active service in 
November 1992 and initiated his claim for advanced IgA 
nephropathy with malignant hypertension by submitting a 
written informal claim on May 23, 1996.  

2.  By rating decision in October 1998 service connection was 
granted for advanced IgA nephropathy with malignant 
hypertension effective May 23, 1996.


CONCLUSION OF LAW

An effective date earlier than May 23, 1996, for service 
connection for advanced IgA nephropathy with malignant 
hypertension is not warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. §§ 3.155(a), 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, the Board observes 
that in the veteran's notice of disagreement a belief is 
indicated that the veteran should have retroactive payments, 
in substance, since his discharge from active service.  In 
the statement of the case, provided to both the veteran and 
his representative, information was provided with respect to 
what would constitute a claim for service connection, 
effectively providing the veteran and his representative 
notification of what information would be necessary to 
substantiate the claim for an effective date prior to May 23, 
1996, for service connection for advanced IgA nephropathy 
with malignant hypertension.  Neither the veteran nor his 
representative have indicated that there are any additional 
records reflecting that the veteran submitted a claim for 
service connection for the pertinent disability prior to May 
23, 1996.  Neither is there any indication that the veteran 
received treatment at a VA medical facility prior to May 23, 
1996, for advanced IgA nephropathy with malignant 
hypertension.

VA treatment records, relating to treatment from January to 
March 1997, have been associated with the record on appeal.  
While some of these treatment records bear a date of January 
17, 1996, a careful reading of the records bearing this date 
reflect that they are actually related to a period of 
hospitalization from January 15 to 22, 1997, and the entry of 
1996 was due to human error.  These records do not reflect an 
intent to file a claim for IgA nephropathy with malignant 
hypertension.

When the veteran submitted his claim on May 23, 1996, he 
indicated that he had just been released from a hospital.  He 
identified the hospital, on page 2 of his letter, as a 
private community medical center.  During a July 1996 VA 
examination the veteran apparently provided a discharge 
summary from the private hospital where he received treatment 
in May 1996.  While the discharge summary from that private 
hospital is not of record, there would be no information 
contained therein that could constitute a claim with the VA 
because it is a private treatment record and was not received 
by the VA prior to May 23, 1996.  Cf. 38 C.F.R. § 3.157 
(2000).  

With consideration of the notice provided to the veteran and 
his representative by the statement of the case regarding 
what evidence would be necessary to substantiate a claim for 
an earlier effective date and the absence of any indication 
of record that any such additional evidence exists, the Board 
concludes that the Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, has been complied with.

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
the entitlement arose, if claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an 
evaluation and award of compensation based on an original 
claim for presumptive service connection will be the date the 
entitlement arose, if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a); Fleshman v. 
Brown, 9 Vet. App. 548, 551, 52 (1996); affirmed at Fleshman 
v. West, 138 F.3d 1429 (Fed. Cir. 1998).  

The only assertion by the veteran and his representative is 
that an earlier effective date is warranted for the veteran's 
advanced IgA nephropathy with malignant hypertension because 
this disability has existed since the veteran's active 
service.  It is not asserted nor shown that the veteran filed 
a claim for service connection for this disability prior to 
May 23, 1996.  A careful review of the record reflects that 
the veteran had previously filed claims with the VA for 
various disabilities, but these claims did not indicate a 
desire or intent to claim service connection for advanced IgA 
nephropathy with malignant hypertension.  

The earliest communication of record indicating any desire or 
intent to claim service connection for advanced 
IgA nephropathy with malignant hypertension was received from 
the veteran on May 23, 1996.  This was more than one year 
after he was discharged from active service in November 1992.  
Accordingly, the earliest date that may be assigned for 
service connection for advanced IgA nephropathy with 
malignant hypertension is the date he filed his claim, May 
23, 1996, since the date the veteran filed his claim was more 
than one year after service separation.  

Since all of the evidence indicates that May 23, 1996 was the 
first date the veteran filed a claim for advanced 
IgA nephropathy with malignant hypertension and there is no 
evidence indicating that he filed a claim prior thereto, a 
preponderance of the evidence is against an effective date 
prior to May 23, 1996 for advanced IgA nephropathy with 
malignant hypertension and the doctrine of resolving doubt in 
the veteran's behalf is not for application.  38 U.S.C.A. 
§§ 5101(a), 5107; 38 C.F.R. §§ 3.151(a), 3.400(b)(2).


ORDER

An effective date prior to May 23, 1996, for the grant of 
service connection for advanced IgA nephropathy with 
malignant hypertension is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals







